El Juez Asociado Se. MacLeaby,
emitió la opinión del tribunal.
El presente es nn caso de divorcio fundado en abandono. Un caso idéntico entre las mismas partes fue resuelto por este tribunal en 28 de marzo de 1906. Habiendo, el esposo in-terpuesto apelación contra la sentencia dictada por la corte de distrito,, ésta fué confirmada. No se presentó ninguna ex-posición del caso de la cual pudiera la corte de apelación lle-gar a resolver la cuestión de si la corte sentenciadora babía. cometido error en la apreciación de la prueba, según alegó el apelante, por lo que esta corte en su opinión fué de parecer,, de que la corte inferior dictó su sentencia de conformidad con los hechos que fueron probados en el juicio.
La demanda en este caso fué presentada el día 28 de- abril-de 1910, alegando' el demandante en diclia demanda los hechos, siguientes:
“Que el día 19 de mayo de 1903, contrajo matrimonio el deman-dante con la demandada; que desde el momento -de la celebración del matrimonio la demandada se separó del demandante, con el que no ha vivido nunca después de aquel acto; que solicitados por la deman-dada alimentos al demandante, éste optó porque los recibiera en la casa del demandante, lo que no ha sido aceptado por la demandada;; que en 22 de enero de 1906, la demandada abandonó a su marido con el deliberado propósito de no vivir con él, trasladándose a Santo Domingo donde permaneció hasta -la presentación de esta demanda. ’ ’
La demandada negó todas las alegaciones de la demanda,, menos la primera y segunda, y en su lugar alegó que el de-mandante abandonó a la demandada desde el momento de la. celebración del matrimonio, sin que hasta la fecha se haya vuelto a ocupar de ella; y que como el demandante .la tenía abandonada tuvo que irse a vivir con una hermana, la cual trasladó su domicilio a la República de Santo Domingo, yén-dose con ella la demandada, pues no contaba con otros re-cursos para su subsistencia.
*696‘ En 2 de septiembre de 1910, considerando la corte de dis-trito que la ley y los hechos estaban a favor de la demandada, declaró sin lugar la demanda de divorcio, imponiendo las cos-tas al demandante. Contra esa sentencia el demandante esta-bleció recurso de apelación.
Durante el juicio resultaron probados los siguientes hechos:
“Que la demandada tuvo un lujo del demandante que nació en 14 de marzo de 1903. Denunció al demandante por .seducción y la causa terminó porque se casaron y se sobreseyó el caso; y tan pronto como el matrimonio se celebró el demandante abandonó a la demandada no habiendo vivido con su marido desde entonces. La demandada en-tabló una demanda contra el demandante por alimentos, que no tuvo resultado alguno porque hizo ver en la corte que quería vivir con la demandada; y aunque dijo en la corte que se avenía a alimentarla en su casa, nunca la informó de tal cosa; la demandada estuvo en su oficina antes de salir para Santo Domingo, con el fin de conocer su determinación con respecto a ella, contestándole el demandante que podía hacer lo que quisiera, pues no tenía obligación alguna para con ella; que esas manifestaciones se las hizo en el año 1906, cuando se disponía a salir para Santo Domingo, y en formas muy malas; que estando la demandada en tales condiciones se vió obligada a marcharse a Santo Domingo con su hermana.”
También presentó el demandante como prueba la carta que le escribiera su esposa, la que no fué objetada por la parte contraria, y es como sigue:
“Sr. D. Sebastián Moll: Tus propósitos de conseguir nuestro divorcio han quedado completamente frustrados, y como no has conse-guido lo que te proponías, he tomado la resolución de salir de esta isla con la firme idea de no volver a ella por largo tiempo. Nada existirá entre nosotros y nunca al menos en mucho tiempo volveré a tener que sufrir el pesar de tu presencia. Salgo de mi patria y mucho tiempo pasará antes de que nuestras miradas puedan cruzarse. Dios haga que no te sea devuelto todo el mal que me has hecho. María Llompart de Moll.”
El demandante declaró como sigue:
*697“Que la demandada no fué a su oficina a verle, y jamás ba hecho ninguna gestión para ir a la casa del demandante a vivir con, él. ’ ’
A preguntas de la defensa de la demandada dijo:
“Que cuando contrajeron matrimonio él no la llevó a vivir con-sigo porque ella se negó; que después que salieron del juzgado no hizo ninguna gestión para que su esposa fuera a vivir con él después de la negativa que ella le dio, solamente cuando ella pidió alimentos que entonces le dijo que viniera a vivir con él; que después de la fecha en qué el demandante dice estaba dispuesto a llevar a su esposa a su lado, de darle alimentos a su lado, no hizo gestiones para procurar que su esposa fuera a vivir con él, habiendo muerto el niño antes de la celebración del matrimonio; que la demandada no fué donde él antes de marchar a Santo Domingo, y se fué a vivir con sus hermanas des-pués del matrimonio y allí estuvo hasta que se fué para Santo Domingo. ’ ’
Deberá notarse que la prueba es contradictoria en algunos particulares. A pesar de esto, y no obstante la regla general de que a falta de pasión, parcialidad o prejuicio por parte de la corte inferior, o error manifiesto en la resolución del caso, debemos considerar los hechos declarados probados por la corte inferior como definitivos; hemos examinado cuidadosa-mente toda la prueba y llegado a igual conclusión que la corte inferior, o sea, que no existe preponderancia de prueba con respecto al abandono en favor del demandante, háb’iendo éste dejado de probar su caso.
El apelante funda su apelación en cuatro proposiciones de ley que son en substancia como siguen:
“Io. Que la corte cometió error al no tener en cuenta, con infrac-ción del artículo 71 de la Ley de Evidencia, la fuerza probatoria de la certificación de la secretaría de la corte de distrito, que acredita que el peticionario estuvo dispuesto a recibir en su casa a su esposa cuando ésta solicitó alimentos provisionales.
. “2o. La corte también cometió error al no considerar el valor pro-batorio de los documentos privados, con infracción del número 2 del artículo 101, de la Ley de Evidencia, no considerando como conclusión *698concluyente del deliberado proposito de'la demandada de abandonar a su esposo la'carta-que con su 'hermana 'envió- a dicho esposo. ' ■ '" ■
“3o. La corte no hizo uso de la discreción jurídica de acuerdo con las reglas de evidencia e infringió el artículo 162 de dicha ley en relación con el 68 de la misma ley, no apreciando la prueba testifical en cuanto ésta demuestra que Doña María Llompart abandonó, a su ma-rido, y,que este abandono ha durado, mucho, más de un año. . ■
“4o. La corte inferior infringió con su sentencia el número. 5 de.l artículo 164 del Código Civil, no concediendo el divorcio solicitado, por el demandante, cuando .toda la ^videncia epmprueba que D.a. María Llompart ha abandonado a.su.e,sposo con el .deliberado, propósito de no vivir con.él, cuando, dispuesto éste a recibirla en su, domicilio y alimentarla, ella no ha a,cept.ado sus .proposiciones marchándose a Santo Domingo.” , .; ,.¡,„Vi , ., .
El - abogado del apelante .hizo un informe oral ■ en el acto de la vista.
El apelado no presentó ningún alegato en este caso, ni es-tuvo representado durante la vista de dicho caso: ■
El Fiscal compareció -e hizo un informe ’oral, presentando
un alegato escrito, como sigue-:
“Que.este caso, es idéntico, al que-se resolvió, por este tribunal el día 28 de marzo de 1906, entre las mismas partes, siendo ,los hechos casi iguales, y sólo se alega como materia nueva, la ausencia de la esposa demandada a la vecina isla 'de Santo Domingo, desde donde ha realizado actos' que revelan su propósito firme de abandonar a su esposo. La cuestión legal es la' misma que la' que se 'planteó en el juicio de divorcio promovido anteriormente por el mismo demandante ; es decir, el abandono por parte de la mujer; no hay .un solo testigo que declare de modo categórico acerca del propósito de la Sra. Llom-part de no volver a reunirse nunca con su marido, ni se encuentra una sola prueba de alguna otra clase que venga a sostener esa intención de la señora- demandada. La única prueba' que pudiera' tener alguna importancia en este caso, es la carta escrita por la Sra. Llompart a' su esposo antes' de salir de esta isla; y esa carta más bien que una declaración terminante de'ese propósito, parece una recriminación, y aunque en ella dice que no volverá a Puerto Rico por largo tiempo, no concreta1 cuanto ha de durar ese tiempo ni se expresa-tampoco que haya ninguna intención por parte de ella de abandonar a su esposo. El -hecho de la separación de estas dos personas está perfectamente *699explicado. Este matrimonio-fué.-la consecuencia de■ un proceso.por seducción seguido contra- el -Se. -Molí, por denuncia -de, la que es' boy su esposa,;..las partes contrajeron matrimonio y después de, celebrado éste el demandante se marchó y la abandonó. Cuando el pleito sobre alimentos provisionales fué resuelto', la demandada no tuvo conoci-miento de ía notificación que su marido'hizo á la'córte -de que estaba dispuesto'a recibirla' en su propia casa, a ella nada'se le dijo, ni existió después ningún acto por el que-el Sr.•Molí-demostrase que-esa fuera su intención, de donde se deduce -,que él jamás hizo .ninguna- gestión en tal sentido. Esta Hon. Corte tiene.ya muy bien establecida la doc-trina aplicable al caso, y ella se encuentra en el caso de Sebastián Moll Romani v. Maria Llompart, divorcio, fallado, en 28 de marzo de 1906. Por tales razones debe confirmarse la sentencia dictada en este caso por la corté de distrito, con las costas al' demandante'. ” ' :
Examinemos los-cuatro errores que han sido--alegados'por el apelante como, motivos en los cuales se fúnda la revocación de la sentencia contra la .cual se ha interpuesto-esta apelación.
Io. .Que la-corte dejó de dar el -debido -valor'.probatorio a la certificación del secretario de la corte de- distrito, que acre-dita que el demandante en el pleito- seguido contra él por su esposa, por alimentos provisionales, estuvo dispuesto a reci-birla y-proporcionarle lo que necesitase en su domicilio,-cuya omisión de la corte sentenciadora fué una--infracción-del artí-culo 71 de la ley de evidencia. ■ De-una ligera lectura de este artículo se verá que el hecho ele que el-demandante'hiciera tal oferta ha sido probado solamente prima .facie por la certifica-1 ción. • Puede ser que la otra prueba presentada en el caso, destruyera .prima facie esta prueba a.satisfacción de la corte inferior.- Hay bastante motivo para dudar de la buena fe con respecto a esta oferta hecha por el demandante, pues verdaderamente él nunca la comunicó a la demandada, -ni la invitó a hacer vida marital con él, y cuando ella fué a verle a su oficina la recibió groseramente, no habiendo mostrado ninguna clase de bondades para- con ella. No podemos decir que la corte inferior cometiera error al considerar-. esta cer-tificación;. y principalmente por-no-aparecer en los autos una copia del propio certificado.
*7002°. Que la corte, con infracción del artículo 101 ele la Ley de Evidencia, no prestó debida consideración a la fuerza proba-toria de la carta que la demandada escribió al demandante, cuando se disponía a salir para Santo Domingo. Esta carta, que se lia’copiado anteriormente, no expresa que la deman-dada tratara de abandonar a su marido, ni puede inferirse tal intención de su contenido. Es más bien una queja por el abandono y un motivo para salir de la isla, lo que tuvo que liacer en busca de su subsistencia.
El 3o. y 4o. error pueden ser considerados conjuntamente.
3o. Que la corte inferior abusó de su discreción judicial con infracción de los artículos 162 y 68 de la Ley de Evidencia, al no' prestar debida consideración tanto a la prueba docu-mental como a la testifical, la que muestra que la demandada abandonó a su marido, por muclio más de un año.
4o. Que la corte infringió el artículo 164 del Código Civil al no conceder el divorcio fundado en abandono. No es necesa-rio citar estos artículos de nuestros estatutos. De una simple lectura de los mismos se verá que la corte inferior no dejó de tener presente dichos artículos, y a nuestro juicio interpreto dichas secciones correctamente, aplicándolos a la prueba del "caso al negar ni divorcio.
Este pleito se funda según hemos dicho, en el supuesto abandono del marido, que es el demandante, por su esposa, la demandada. Según nuestra opinión; de la prueba no aparece tal abandono. Si ha existido algún abandono por parte de uno de los esposos fué el del marido que abandonó a su es-posa. Aparece de los autos que las partes vivieron juntos antes de contraer matrimonio, de cuya unión nació un niño que ya murió; que se siguió una causa contra el demandante por seducción por denuncia que presentara la mujer, lo que dió por resultado el casamiento entre las partes que se cele-bró en el juzgado. Que el hombre quedó libre al contraer matrimonio marchándose a su casa sin solicitar de su esposa que lo acompañara .y dejándola en donde se encontraba al terminarse la ceremonia. En estas circunstancias, ella no *701podía desde luego hacer otra cosa sino regresar a la casa de su familia en donde vivía con sus hermanas. El marido y su esposa nunca han vivido juntos.
Poco tiempo después del matrimonio, estableció la deman-dada una demanda contra su esposo en solicitud de alimen-’tos provisionales. Solicitaba en la misma la suma de $20 mensuales para su subsistencia, concediéndole la corte la suma reclamada. Pero el demandado, su esposo, alegó su derecho de conformidad con la ley, de alimentarla en su pro-pia casa. La orden sobre alimentos fué modificada recono-ciéndose en ella el derecho alegado por el esposo. Pero pa-rece que aunque esta, oferta fué hecha ante la corte nunca en verdad fué comunicada a la esposa, apareciendo de todas las circunstancias de los autos que tal oferta fué hecha úni-camente para eludir la sentencia de la corte. No consta que la esposa fuera jamás invitada a hacer vida marital con su esposo. Alega además la demandada que el demandante no teníá su propio hogar sino que vivía con su madre y herma-nas, las que no eran amigas de la demandada y con las que no hubiera querido vivir, aún cuando hubiera sido invitada para ello. (Art. 218 del Código Civil de P. R.)
La oferta del marido de atender a las necesidades de su esposa en su propia casa, puede ser rehusada cuando razo-nes de orden legal, moral o social impidan su aceptación, o cuando exista causa razonable justificada para rechazar aque-lla oferta. Según doctrina del Tribunal Supremo de España consignada en sentencia de 5 de julio de 1901, “el derecho de opción que el artículo 149 del Código Civil Español (218 del Código Civil de Puerto Rico) concede al obligado a pres-tar alimentos para satisfacerlos, abonando la pensión o reci-biendo y manteniendo en su propia casa al alimentista, no es absoluto e inflexible, sino que se halla subordinado a la doble condición de que el deudor por tal concepto tenga casa o. domicilio pr.opio, y de que no exista estorbo alguno legal o moral para que el acreedor se traslade a ella, y reciba en la misma el conjunto de ventajas o socorros, así naturales *702como civiles, que se comprenden :en la acepción jurídica de la'palabra alimentos, pues .faltando cualquiera de esas, con-diciones, la elección se hace imposible de hecho o de. derecho, y la .obligación alimenticia tiene necesariamente que cumplirse en .la primera de las: formas-indicadas.”. - .En igual • sentido ■se pronuncian las autoridades .americanas. ■.(.Véase, el -tomo 21 de Cyc.,- pág.- 1150.). . ■ ■. ■
' 1 La cuestión nueva 'en este caso en la cual se dice" que consiste la diferencia, de 'este pl'eito y el anterior'seguido1 por las mismas partes, es la carta qüe ia demandada escribió al demandante cuando-se marchaba con su hermana para Santo Domingo. Aún cuando se interpretara esa carta en el sentido más favorable para el demandante, tomada en conexión con los otros hechos contenidos en el récord, no constituye prueba suficiente del abandono, en el sentido en que se usa en la ley de divorcio.
Para .justificar un divorcio por abandono deberá este ser como se determina en el caso de Moret v. Vázquez, 5 Dec. de P. R., 487. En ese caso este tribunal dijo: “El abandono de un cónyuge por el otro supone permanente separación de tálamo y habitación por voluntad del último y denegación por parte del mismo de los auxilios debidos al otro cónyuge. La mujer está obligada a seguir al marido donde quiera que fije su residencia, y se. entenderá que deja, de seguirlo volun-tariamente, si no constare que hay algún motivo que le im-pida hacerlo así.. -La voluntad firme y decidida de uno de los cónyuges, de no convivir con el otro cónyuge cumpliendo los deberes que como tal le imponen la ley natural y la civil, sostenida esa voluntad por más de un año, constituye el aban-dono que como causa de divorcio señala el artículo 164 del Código Civil.” (Moret v. Vázquez, 5 Dec. P. R., pág. 488.)
Si en el presente caso la esposa jamás ha demostrado aversión alguna a vivir con su marido, o a cumplir con el deber que tiene de seguirlo, sin embargo, aparece de los hechos de este caso una buena razón para no haberlo hecho así. Ella declara que antes de salir para la vecina isla de *703Santo Domingo, fné. a la oficina de su esposo a conocer sus deseos con el supuesto fin de atenderlos, resultando inútiles ■sus esfuerzos. La conducta de la esposa, desde el matrimo-nio según aparece de los autos, es intachable,--no pudiendo decirse igual cosa con respecto al marido.
El caso de Moret, en el que se define lo que constituye abandono, ha sido aprobado y el término ha sido aún más explicado por esta corte en el caso de Vázquez v. García, 7 Porto Rico Reports, página 406. En esa opinión se declara, en efecto, que: “El abandono que como causa de divorcio reconoce el artículo 164 del Código Civil, no solamente debe durar p"or' ún término mayor de un año, sino que debe estar acompañado de circunstancias tales que demuestren la volun-tad decidida y firme de uno de los cónyuges de separarse del otro cónyuge y romper el vínculo matrimonial existente entre ambos. Si de las pruebas del caso no aparecieran justifica-dos los extremos a que se refiere el párrafo anterior, la de-demanda de divorcio debe ser desestimada.”
Vázquez v. García, 7 Decisiones de Puerto Rico, 406.
Según consta de los autos presentados en este caso, la Sra. Moll jamás ha mostrado “una voluntad decidida y firme de separarse para siempre de su marido y romper el vín-culo matrimonial existente entre ambos. ’ ’ Hay sobrados mo-tivos para creer que ella hubiera vivido con su esposo en cualquier casa que según sus condiciones él le hubiera podido proporcionar, si para ello hubiera adoptado las debidas dili-gencias.
Puesto que en este caso como en aquéllos a que hemos hecho referencia, según las circunstancias, no aparece el aban-dono que la ley exige, no puede decretarse el divorcio. De todos los hechos probados, así como de la ley aplicable a los mismos, después de considerar completamente todas las ra-zones presentadas, debe confirmarse la sentencia dictada por la corte inferior.

Confirmada.

*704Jueces concurrentes: Sres. Presidente Hernandez y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Aldrey, no tomó parte en la reso-lución de este caso.